DETAILED ACTION
Response to Election/Restriction
This communication is responsive to the provisional election made without traverse on 04/22/2022 to prosecute the invention of Group I, including claims 1-10. Other Group, including claims 11-17 is withdrawn from further consideration, as being drawn to a non-elected invention. A complete reply to a future final office action must include cancellation of non-elected claims or other appropriate action (37 CFR 1.144). See MPEP § 821.01.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,841,711. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,841,711 are clearly anticipated or similar in scope to the rejected claims 1-10 of the U. S. Pat. App (No. 16/503,221) with only obvious wording variations. For example:
U. S. Pat. App No. 16/503,221
U.S. Patent No. 10,841,711
1. A MEMS microphone comprising: a substrate having a cavity; a diaphragm disposed over the substrate and covering the cavity, the diaphragm spaced apart from the substrate and being configured to sense an acoustic pressure to generate a displacement; an anchor extending from an end portion of the diaphragm to surround a periphery of the diaphragm, the anchor being fixed to a lower surface of the substrate to support the diaphragm from the substrate; a back plate disposed over the diaphragm, the back plate being spaced apart from the diaphragm to define an air gap therebetween and defining a plurality of acoustic holes; an upper insulation layer covering an upper surface of the back plate to hold the back plate; and a strut positioned directly on the anchor, the strut being connected to the upper insulation layer and making contact with a lower surface of the anchor to support the upper insulation layer and to be spaced from the diaphragm.
1. A Micro-Electro-Mechanical Systems (MEMS) microphone comprising: a substrate defining a cavity; a diaphragm spaced apart from the substrate, covering the cavity, and configured to generate a displacement thereof in response to an applied acoustic pressure; an anchor extending from an end portion of the diaphragm and fixed to an upper surface of the substrate to support the diaphragm; and a back plate disposed over the diaphragm, the back plate being spaced apart from the diaphragm such that an air gap is maintained between the back plate and the diaphragm, the back plate defining a plurality of acoustic holes, wherein the anchor has a repetitive concave-convex vertically-sectional shape along a direction toward a center of the diaphragm so that the anchor acts as a resistance element to any acoustic wave that passes into the cavity in response to the applied acoustic pressure.
2. The MEMS microphone of claim 1, wherein the anchor includes a plurality of contacting portions in contact with the upper surface of the substrate, the plurality of contacting portions spaced from each other and, in aggregate, presenting a ring shape having an inner diameter larger than the perimeter of the cavity.
3. The MEMS microphone of claim 2, wherein the anchor further includes a connecting portion disposed between the contacting portions to connect the contacting portions to each other.
4. The MEMS microphone of claim 3, wherein at least one of a width of the contacting portions or a width of the connecting portion is set to define an acoustic resistance value of the anchor with respect to the acoustic wave that passes into the cavity in response to the applied acoustic pressure.
5. The MEMS microphone of claim 2, wherein the diaphragm defines a plurality of vent holes penetrating therethrough, and spaced apart from each other along an edge portion of the diaphragm.
6. The MEMS microphone of claim 1, further comprising: an upper insulation layer covering the back plate and configured to hold the back plate at a distance from the diaphragm such that the air gap is maintained; and a strut provided at an outer side of the anchor and having a lower surface in contact with the upper surface of the substrate to support the upper insulation layer away from the substrate such that the upper insulation layer is spaced apart from the diaphragm.
7. The MEMS microphone of claim 6, wherein the upper insulation layer has a corresponding portion located over the anchor and having a concave-convex shape corresponding to that of the anchor.


Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,259,125. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-19 of U.S. Patent No. 11,259,125 are clearly anticipated or similar in scope to the rejected claims 1-10 of the U. S. Pat. App (No. 16/503,221) with only obvious wording variations. For example:
U. S. Pat. App No. 16/503,221
U.S. Patent No. 11,259,125
1. A MEMS microphone comprising: a substrate having a cavity; a diaphragm disposed over the substrate and covering the cavity, the diaphragm spaced apart from the substrate and being configured to sense an acoustic pressure to generate a displacement; an anchor extending from an end portion of the diaphragm to surround a periphery of the diaphragm, the anchor being fixed to a lower surface of the substrate to support the diaphragm from the substrate; a back plate disposed over the diaphragm, the back plate being spaced apart from the diaphragm to define an air gap therebetween and defining a plurality of acoustic holes; an upper insulation layer covering an upper surface of the back plate to hold the back plate; and a strut positioned directly on the anchor, the strut being connected to the upper insulation layer and making contact with a lower surface of the anchor to support the upper insulation layer and to be spaced from the diaphragm.
1. A Micro-Electro-Mechanical Systems (MEMS) microphone comprising: a substrate presenting a vibration area, a supporting area surrounding the vibration area, and a peripheral area surrounding the supporting area, the substrate defining a cavity formed in the vibration area; a lower back plate being disposed over the substrate to cover the cavity and having a plurality of lower acoustic holes; a diaphragm being disposed over the lower back plate, the diaphragm being spaced apart from the lower back plate and configured to generate a displacement thereof in response to an applied acoustic pressure; an upper back plate being disposed over the diaphragm, the upper back plate being spaced apart from the diaphragm and having a plurality of upper acoustic holes; and an intermediate anchor being in contact with an upper surface of the lower back plate in the supporting area, the intermediate anchor being configured to support the diaphragm to space the diaphragm from the lower back plate, and to provide elasticity for the diaphragm, wherein the intermediate anchor has a U-shaped vertical section to be in contact with an upper surface of the lower back plate.
2. The MEMS microphone of claim 1, further comprising: a lower anchor being in contact with an upper surface of the substrate in the supporting area, the lower anchor being configured to support the lower back plate to space the lower back plate apart from the substrate; and an upper anchor being in contact with an upper surface of the diaphragm in the supporting area, the upper anchor being configured to support the upper back plate to space the upper back plate apart from the diaphragm.
3. The MEMS microphone of claim 2, further comprising: a lower insulation layer disposed on the upper surface of the substrate and outside of the lower anchor, and being configured to support the lower back plate; an intermediate insulation layer disposed on an upper surface of the lower insulation layer and outside of the intermediate anchor, and being configured to support the diaphragm; and a upper insulation layer disposed on an upper surface of the intermediate insulation layer and outside of the upper anchor, and being configured to support the upper back plate.
4. The MEMS microphone of claim 3, further comprising: a lower electrode penetrating through the upper insulation layer and the intermediate insulation layer and being disposed in the peripheral area to make electrical contact with the lower back plate; an intermediate electrode penetrating through the upper insulation layer and being disposed in the peripheral area to make electrical contact with the diaphragm; and an upper electrode disposed in the peripheral area and making electrical contact with the upper back plate.
5. The MEMS microphone of claim 4, wherein each of the lower back plate and the upper back plate includes a conductive layer and insulation layers disposed on an upper surface and a lower surface of the conductive layer.
6. The MEMS microphone of claim 5, wherein the upper insulation layer included in the upper back plate includes a pair of protrusion portions protruding from a lower surface of the upper insulation layer and penetrating through the conductive layer to make contact with the lower insulation layer included in the upper back plate, and wherein the protrusion portions divide the conductive layer into an inner area, an intermediate area surrounding the inner area, and an outer area surrounding the intermediate area.
7. The MEMS microphone of claim 6, wherein the lower electrode makes contact with the intermediate area of the conductive layer, the intermediate electrode makes contact with the outer area of the conductive layer, and the upper electrode makes contact with the inner area of the conductive layer.
8. The MEMS microphone of claim 1, wherein the diaphragm defines a plurality of vent holes penetrating therethrough and spaced apart from each other to be arranged along a periphery of the diaphragm.
9. The MEMS microphone of claim 1, further comprising: lower dimples protruding from a lower surface of the diaphragm toward the lower back plate and preventing the diaphragm from being coupled to the lower back plate; and upper dimples protruding from a lower surface of the upper back plate toward the diaphragm and preventing the upper back plate from being coupled to the diaphragm.



Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent App. No. 16/803,320. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent App. No. 16/803,320 are clearly anticipated or similar in scope to the rejected claims 1-10 of the U. S. Pat. App (No. 16/503,221) with only obvious wording variations. For example:
U. S. Pat. App No. 16/503,221
U.S. Patent App. No. 16/803,320
1. A MEMS microphone comprising: a substrate having a cavity; a diaphragm disposed over the substrate and covering the cavity, the diaphragm spaced apart from the substrate and being configured to sense an acoustic pressure to generate a displacement; an anchor extending from an end portion of the diaphragm to surround a periphery of the diaphragm, the anchor being fixed to a lower surface of the substrate to support the diaphragm from the substrate; a back plate disposed over the diaphragm, the back plate being spaced apart from the diaphragm to define an air gap therebetween and defining a plurality of acoustic holes; an upper insulation layer covering an upper surface of the back plate to hold the back plate; and a strut positioned directly on the anchor, the strut being connected to the upper insulation layer and making contact with a lower surface of the anchor to support the upper insulation layer and to be spaced from the diaphragm.
1. A back plate disposed in a vibration area of a Micro- Electro-Mechanical Systems (MEMS) microphone, the back plate comprising: a central area located at a central portion of the back plate and having a plurality of first acoustic holes formed therein, the central area including: a plurality of support areas radially extending from a center of the central area to the peripheral area to equally divide the central area, the plurality of support areas having a width wider than an interval between the first plurality of acoustic holes to prevent sagging of the central area, a plurality of hole areas divided equally by the plurality of support areas and in which the plurality of first acoustic holes are disposed; and a peripheral area located to surround the central area; wherein the first plurality of acoustic holes are arranged to be spaced apart from each other by equal intervals and second acoustic holes are formed in the support areas.  
2. The back plate of claim 1, wherein the plurality of first acoustic holes have the same size as each other and each of the plurality of first acoustic holes has a shape selected from the group consisting of: a rhomboid shape, an regular triangular shape, a regular hexagonal shape, a regular square shape, and a right triangular shape.  
3. The back plate of claim 2, wherein the plurality of first acoustic holes each have a rhomboid shape or a regular square shape and the plurality of first acoustic holes are spaced in a lattice arrangement.  
4. The back plate claim 2, wherein the plurality of first acoustic holes each have a regular hexagonal shape and the plurality of first acoustic holes are spaced in a honeycomb arrangement.  
5. The back plate of claim 2, wherein the plurality of first acoustic holes comprises at least six acoustic holes, each having a regular triangular shape; and further wherein the plurality of first acoustic holes are arranged such that each group of six adjacent first acoustic holes are spaced in an approximately regular hexagonal arrangement.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-3, 5-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U. S. Pat. App. No. – 2019/0047849).
	Regarding claim 1, Kim et al. disclose a MEMS microphone (101) comprising: a substrate (110) having a cavity (112); a diaphragm (120) disposed over the substrate and covering the cavity, the diaphragm spaced apart from the substrate and being configured to sense an acoustic pressure to generate a displacement; an anchor (122) extending from an end portion of the diaphragm to surround a periphery of the diaphragm, the anchor being fixed to a lower surface of the substrate to support the diaphragm from the substrate; a back plate (130) disposed over the diaphragm, the back plate being spaced apart from the diaphragm to define an air gap (AG) therebetween and defining a plurality of acoustic holes (132); an upper insulation layer (140) covering an upper surface of the back plate to hold the back plate; and a strut (Fig. 2) positioned directly on the anchor, the strut being connected to the upper insulation layer and making contact with a lower surface of the anchor to support the upper insulation layer and to be spaced from the diaphragm (Fig. 2) as claimed.
	Regarding claim 2, Kim et al. further disclose the MEMS microphone, wherein the anchor (122) has a ring shape to surround the cavity, and the strut has a ring shape to surround the diaphragm (Figs. 1-2).
	Regarding claim 3, Kim et al. further disclose the MEMS microphone, wherein the strut has a width smaller than that of the anchor to make the strut stably positioned on the anchor (Fig. 2).
	Regarding claim 5, Kim et al. further disclose the MEMS microphone, wherein the anchor (122) is formed integrally with the diaphragm (120).
	Regarding claim 6, Kim et al. disclose a MEMS microphone, comprising: a substrate (110) being divided into a vibration area, a supporting area surrounding the vibration area and a peripheral area surrounding the supporting area, the substrate having a cavity (112) formed in the vibration area; a diaphragm (120) disposed over the substrate to cover the cavity, the diaphragm being spaced apart from the substrate and being configured to sense an acoustic pressure to generate a displacement; an anchor (122) extending from an end portion of the diaphragm, positioned in the supporting area and surrounding a periphery of the diaphragm, the anchor being fixed to a lower surface of the substrate to support the diaphragm from the substrate; a back plate (130) disposed over the diaphragm and in the vibration area, the back plate being spaced apart from the diaphragm to define an air gap (AG) therebetween and having a plurality of acoustic holes; an upper insulation layer (140) covering the back plate to hold the back plate; and a strut positioned on the anchor and in the supporting area (Fig. 2), the strut being connected to the upper insulation layer and making contact with a lower surface of the anchor to support the upper insulation layer and to be spaced from the diaphragm (Fig. 2).
	Regarding claim 7, Kim et al. further disclose the MEMS microphone, wherein the anchor (122) has a ring shape to surround the cavity, and the strut has a ring shape to surround the diaphragm (Figs. 1-2).
	Regarding claim 8, Kim et al. further disclose the MEMS microphone, wherein the strut has a width smaller than that of the anchor to make the strut stably positioned on the anchor (Fig. 2).
	Regarding claim 10, Kim et al. further disclose the MEMS microphone, wherein the anchor is (122) formed integrally with the diaphragm (120).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. (U. S. Pat. App. No. – 2019/0047849).
Regarding claims 4 and 9, Kim et al. may not specially teach that the diaphragm includes a plurality of vent holes penetrating therethrough as claimed. Since providing suitable venting holes for a diaphragm of a microphone computer is very well known in the art (Official Notice), it  therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide suitable venting holes for the diaphragm of the MEMS microphone taught by Kim et al., in order to desirably balance the pressure, and provide desirable protection to the microphone.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm. If it is necessary, the examiner’s supervisor, Duc Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.


/SUHAN NI/Primary Examiner, Art Unit 2651